INTERVIEW SUMMARY RECORD
APPLICANT AND EXAMINER DISCUSSED POSSIBLE COURSES OF ACTION TO FURTHER PROSECUTION:
The applicant will consider filing an AFCP 2.0 with request for interview OR an RCE.  The examiner and applicant note that there is not a great deal of time to complete same.  
The examiner will review the AFCP 2.0 request should one be filed expeditiously.  However, it is incumbent upon applicant to maintain a calendar to avoid abandonment.
Should applicant not overcome the obviousness double patenting rejections terminal disclaimers will need to be filed.  The examiner reminds applicant this would need to be accomplished swiftly to afford an opportunity for review of said terminal disclaimers.  The examiner reminds applicant to ensure that any such disclaimers correspond to the inventors/applicants and any power of attorney as appropriate so that they are not rejected/dis approved.




Possible claim amendments being considered include:
Discussed amending the claims to include ranges of each component to total 100 % or other ranges as appropriate and supported by specification.
Discussed obviousness double patenting (ODP) amended claims to recite 82 wt. % base oil and/or negative limitation for water
Discussed adding more features to polymer such as saponification value
Discussed claiming a range of hydroxyl value materially different than 30 (i.e. higher as Ishikawa only goes up to 30)
Discussed product of condensation of unsaturated fatty acid (i.e. reaction scheme as compared to Ishikawa) having additional double bond – esp. if limitations of claim 4 is moved into independent claims.
Discussed ratio – as relates to unexpected and superior results would be challenging due to breadth of claims at this time as such an argument may not be commensurate with the scope of the claims.
Applicant is reminded to review any additional prior art cited by the examiner in previous office actions as well as the presently pending IDS to ensure that said will not encompass/render obvious any proposed claim amendments.

Applicant must indicate where support exists in the original filing for any and all claim amendments.  To recite a negative limitation something must have been affirmatively recited (i.e. water)
No agreement was reached at this time.
THE EXAMINER REVIEWED THE REMARKS AND COMMUNICATED THE FOLLOWING:
RESPONSE TO REMARKS – APPLICABALE TO ALL REJECTIONS
The examiner notes that the instant claims (as well as those of the issued patents in the obviousness double patenting rejections) are not drafted using “consisting of” or closed language but rather open language (i.e. comprising) as such it is appropriate to include additional components and steps (MPEP 2111 Transitional Language)  
The instant claims do not set forth ranges of amounts of each component until certain dependent claims.  These ranges are only limited to one component at a time (i.e. one dependent claim may set forth a range of one component but not another).  As such it is in fact possible to have the claimed ranges of oil, water, etc. contrary to the argument of applicant.  
The references are not limited by the examples set forth therein.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
RE: Obviousness Double Patenting:
Applicant argues no motivation to combine the secondary reference in the obviousness double patenting rejections (ODP) and in the prior art rejections.  Applicant points to various disclosures set forth in the instant specification.  The examiner notes that the claims of the issued patent are compared with the claims of the instant application.  The examiner will not read limitations into the claims of the instant application from the specification nor will examiner read limitations from the specification into the claims of the issued patent.  Rather when the two sets of claims are compared it is noted that only one component is absent.  It is this component for which a secondary reference has been provided.  Motivation General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). This does not mean that one is precluded from all use of the reference patent or application disclosure
Re: Motivation to Combine the References (due to time this issue was not discussed at length and the following is provided for clarity and completeness of the record in relation to the submitted agenda for the interview):
The prior art Harris does not expressly recite the claimed component C.  And Ishikawa does not expressly recite the claimed sulfurized oils.  The issued patents do not claim the instantly claimed sulfurized oils.  Applicant argues there is not motivation to combine the various references.  This is 
Miscellaneous Remarks/Comments:
The range of hydroxyl value in Ishikawa is limited to 30 mg/KOH.  Should applicant attempt to amend to overcome this support for said new range must be expressly provided in the original filing.  Also, further search and consideration would be required to ascertain whether additional prior art exists in place of Ishikawa.
Regarding Unexpected and Superior Results:
Harris is expressly concerned with reducing wear as such the argued results of improved wear are not unexpected.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)
The instant claims are very broad.  There is no limitation of ranges on any component in the independent claims and only one component is limited at a time in the dependent claims.  As such the argued results are not commensurate in scope to support an argument of unexpected and 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
See MPEP 716 for unexpected and superior results – the burden of establishing same and explaining data with nexus to the claimed invention is upon applicant.
Conclusion:
The examiner has not considered the pending IDS at this time.  
Any amendments would require further search and consideration.  

/PAMELA H WEISS/         Primary Examiner, Art Unit 1796